NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4548-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JUAN RIVERA, a/k/a LUIS
CEPIN,

     Defendant-Appellant.
________________________

                   Submitted December 15, 2021 – Decided January 6, 2022

                   Before Judges Gooden Brown and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Indictment No. 93-08-2181.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (John J. Bannan, Designated Counsel, on the
                   brief).

                   Cary Shill, Acting Atlantic County Prosecutor, attorney
                   for respondent (Debra B. Albuquerque, Special Deputy
                   Attorney General/Acting Assistant Prosecutor, of
                   counsel and on the brief).

PER CURIAM
      Defendant, who is not a United States citizen, pled guilty to a criminal

offense in 1993 and now appeals from the January 30, 2020 Law Division order

denying his first petition for post-conviction relief (PCR) without an evidentiary

hearing. On appeal, defendant raises the following points for our consideration:

            POINT I

            BECAUSE       [DEFENDANT]       RECEIVED
            INEFFECTIVE ASSISTANCE OF COUNSEL, THE
            PCR    COURT     ERRED     IN    DENYING
            [DEFENDANT'S] PETITION FOR PCR.

                  (A)    Legal      Standards       Governing
                  Applications For [PCR].

                  (B) Defense Counsel Was Ineffective, For
                  Among Other Reasons, Failing To Request
                  An Interpreter And Failing To Advise
                  [Defendant] That Pleading Guilty May
                  Result In Denial Of His Application For
                  United States Citizenship.

            POINT II

            BECAUSE DEFENDANT DID NOT MAKE A
            KNOWING, INTELLIGENT, AND VOLUNTARY
            PLEA, THE PCR COURT ERRED IN DENYING
            DEFENDANT'S PETITION FOR PCR.

                  (A)    Legal      Standards       Governing
                  Applications For [PCR].

                  (B) Defendant Did Not Make A Knowing,
                  Intelligent, And Voluntary Guilty Plea.


                                                                            A-4548-19
                                        2
             POINT III

             IN THE ALTERNATIVE, BECAUSE THERE ARE
             GENUINE ISSUES OF MATERIAL FACT IN
             DISPUTE, THE PCR COURT ERRED IN DENYING
             AN EVIDENTIARY HEARING.

                   (A) Legal Standards Governing [PCR]
                   Evidentiary Hearings.

                   (B) In The Alternative, [Defendant] Is
                   Entitled To An Evidentiary Hearing.

We affirm.

      We glean these facts from the record. On August 31, 1993, defendant was

charged in an Atlantic County indictment with third-degree possession of a

controlled dangerous substance (CDS), N.J.S.A. 2C:35-10(a)(1) (count one);

and third-degree possession of CDS with intent to distribute, N.J.S.A. 2C:35-

5(a)(1) and 2C:35-5(b)(3) (count two). The charges stemmed from the execution

of a search warrant at an apartment where police seized four glassine bags of

heroin and an electronic calculator. Police also seized $1,052 in cash from

defendant's wallet. Defendant was the only person present in the apartment at

the time of the search.

      On October 4, 1993, defendant entered a negotiated guilty plea to count

two. Question seventeen of the plea form defendant signed at the plea hearing

asked, "Do you understand that if you are not a United States citizen or national,

                                                                            A-4548-19
                                        3
you may be deported by virtue of your plea of guilty?" In response, defendant

circled "N/A" or not applicable. Because of the age of the case, a transcript of

the plea hearing to ascertain the exact colloquy that ensued regarding question

seventeen is not available. However, at the time, defendant was a national of

the Dominican Republic and had obtained conditional permanent residency

status as the spouse of a United States citizen. On June 4, 1994, the conditions

were removed, and defendant became a lawful permanent resident of the United

States.

      For reasons undisclosed in the record, the judgment of conviction was not

entered until April 28, 1995,1 when defendant was sentenced in accordance with

the plea agreement to three years' probation, conditioned upon serving forty-five

days in the county jail. The sentence was to run concurrent with a sentence

imposed in connection with a Bergen County indictment which was also not

provided in the record.

      Defendant did not file a direct appeal challenging any aspect of his

conviction or sentence.    Over twenty years later, on November 23, 2015,

defendant applied to become a naturalized citizen of the United States. On May


1
   On April 25, 1995, an immigration judge allowed defendant to retain his
permanent residency status despite the October 4, 1993 guilty plea.


                                                                           A-4548-19
                                       4
31, 2016, his application was denied because his October 4, 1993 guilty plea to

what was considered "an aggravated felony" under immigration law, 2

"permanently barred [him] from establishing good moral character." Following

a hearing, on December 27, 2016, United States Citizenship and Immigration

Services (USCIS) reaffirmed its initial decision denying defendant's

naturalization application.

        On May 10, 2019, defendant filed a petition for PCR through a New York

attorney,3 asserting he was denied effective assistance of counsel. Defendant

contended plea counsel "failed to properly advise him as to the immigration

consequences of his guilty plea," and as a result, defendant "is now permanently

barred from becoming a United States citizen." Defendant sought to vacate his

felony conviction, reduce the "charge and conviction . . . to a misdemeanor," or

receive an evidentiary hearing. After obtaining New Jersey PCR counsel, on

October 16, 2019, defendant submitted a certification averring "[he] did not

know that [he] had a conviction . . . [for] an [a]ggravated [f]elony" until his

citizenship application was denied by "the USCIS in 2016." Defendant further



2
    See 8 U.S.C. § 1227(a)(2)(A)(iii).
3
  Because there is no indication in the record that the attorney was admitted pro
hac vice, we consider the PCR petition as if it were filed pro se.
                                                                           A-4548-19
                                         5
certified "[he] did not speak English during [his October 4, 1993] guilty

plea . . . and no interpreter was provided." He also asserted "[he] would not

have entered a plea if [he] had been aware that [he] was actually entering a plea

especially to an [a]ggravated [f]elony."

      On January 30, 2020, following oral argument, the PCR judge denied

defendant's petition without conducting an evidentiary hearing.         In an oral

opinion, the judge summarized defendant's arguments as follows:

            [D]efendant essentially is claiming that his learning of
            his conviction is newly discovered evidence. He also
            asserts that his plea was involuntary. He argues that his
            1993 plea counsel was deficient in failing to tell
            defendant that . . . as a conditional permanent resident
            at the time, [defendant] would be permanently
            prevented from showing he has good moral character in
            naturalization proceedings. [4]

      In rejecting defendant's arguments, the judge determined defendant's

petition was time barred and defendant failed to "submit competent evidence to



4
   The judge noted defendant "had two different lawyers in th[e] case," one
attorney who represented him at the plea hearing and another attorney who
represented him at sentencing. The judge expounded on her familiarity with the
attorneys, both of whom appeared before her "several times." The judge
described plea counsel, who had since "retired from the Public Defender's
Office," as "a knowledgeable" attorney "of Asian de[s]cent" with "a sensitivity
to certain issues with respect to persons who do not understand the English
language." The judge described sentencing counsel as an attorney who paid
"great attention to detail."
                                                                            A-4548-19
                                           6
satisfy the standards for relaxing" the requirements in Rule 3:22-12(a). The

judge found "[t]he five[-]year filing deadline" in Rule 3:22-12(a)(1) "ran in

2000" and defendant failed to establish "excusable neglect" for the filing delay.

The judge also rejected defendant's reliance on "what he call[ed], newly

discovered evidence" to justify a "one[-]year" extension contemplated under

Rule 3:22-12(a)(2)(B) for instances when "the factual predicate for the relief

sought . . . could not have been discovered earlier through the exercise of

reasonable diligence." The judge found it incredulous that defendant "did not

know about his drug conviction until 2016" and added that even "assuming

defendant [only] learned about his conviction and its consequences in 2016,

defendant failed to file his petition within the additional one[-]year [time] bar."

Instead, the petition was filed "two years beyond" defendant's purported

discovery date. The judge determined an evidentiary hearing was not warranted

and entered a memorializing order. This appeal followed.

      On appeal, defendant argues "his defense attorney provided ineffective

assistance of counsel" by "failing to obtain an interpreter for [him] during the

guilty plea proceedings, failing to inform [him] that he was pleading guilty

especially to an aggravated felony, and failing to inform [him] that his guilty

plea would bar him from obtaining United States citizenship." Defendant asserts


                                                                             A-4548-19
                                        7
"it is apparent" from his "certification . . . in support of his petition" that due to

his attorney's deficient performance, his "plea was not knowing, intelligent, and

voluntary." Defendant also maintains "[t]he PCR court incorrectly decided that

the five-year bar under [Rule] 3:22-12(a)(1) . . . should not be relaxed in th[e]

case."     Defendant contends he "has met his burden" to obtain PCR or

"[a]lternatively, . . . an evidentiary hearing." We disagree.

              Rule 3:22-12(a)(1) sets a five-year time limitation for
              the filing of a PCR petition, unless the petition itself
              shows excusable neglect for the late filing and
              fundamental injustice if defendant's claims are not
              considered on their merits. By its subsection (a)(2),
              Rule 3:22-12 allows an additional one-year limitation
              period if the courts recognize a new constitutional right
              or defendant discovers a previously unknown factual
              predicate justifying relief from the conviction.

              [State v. Brewster, 429 N.J. Super. 387, 398 (App. Div.
              2013).]

         In State v. McQuaid, 147 N.J. 464, 485 (1997), our Supreme Court

"emphasized the important policy underlying the requirement that PCR petitions

be timely filed" as follows:

              There are good reasons for [Rule 3:22-12]. As time
              passes after conviction, the difficulties associated with
              a fair and accurate reassessment of the critical events
              multiply. Achieving "justice" years after the fact may
              be more an illusory temptation than a plausibly
              attainable goal when memories have dimmed,
              witnesses have died or disappeared, and evidence is lost

                                                                               A-4548-19
                                          8
            or unattainable. . . . Moreover, the Rule serves to
            respect the need for achieving finality of judgments and
            to allay the uncertainty associated with an unlimited
            possibility of relitigation. The Rule therefore strongly
            encourages those believing they have grounds for post-
            conviction relief to bring their claims swiftly, and
            discourages them from sitting on their rights until it is
            too late for a court to render justice.

            [Ibid. (alterations in original) (quoting State v.
            Mitchell, 126 N.J. 565, 575-76 (1992)).]

      Although "a court may relax the time bar if the defendant alleges facts

demonstrating that the delay was due to the defendant's excusable neglect or if

the 'interests of justice demand it,'" State v. Goodwin, 173 N.J. 583, 594 (2002)

(quoting Mitchell, 126 N.J. at 576), "a court should only relax the bar of Rule

3:22-12 under exceptional circumstances," State v. Afanador, 151 N.J. 41, 52

(1997). In that regard, a "court 'should consider the extent and cause of the

delay, the prejudice to the State, and the importance of the petitioner's claim in

determining whether there has been an "injustice" sufficient to relax the time

limits.'" Goodwin, 173 N.J. at 594 (quoting Afanador, 151 N.J. at 52). "Absent

compelling, extenuating circumstances, the burden to justify filing a petition

after the five-year period will increase with the extent of the delay" because

"[a]s time passes, justice becomes more elusive and the necessity for preserving

finality and certainty of judgments increases." Afanador, 151 N.J. at 52.


                                                                            A-4548-19
                                        9
      "Mindful of these policy considerations," in State v. Brown, 455 N.J.

Super. 460, 470 (App. Div. 2018), we held:

            [W]hen a first PCR petition shows it was filed more
            than five years after the date of entry of the judgment
            of conviction, . . . a PCR judge has an independent, non-
            delegable duty to question the timeliness of the petition,
            and to require that defendant submit competent
            evidence to satisfy the standards for relaxing the rule's
            time restrictions pursuant to Rule 3:22-12. Absent
            sufficient competent evidence to satisfy this standard,
            the court does not have the authority to review the
            merits of the claim.

            [Ibid.]

      "[W]e review under the abuse of discretion standard the PCR court's

determination to proceed without an evidentiary hearing." Brewster, 429 N.J.

Super. at 401. "If the court perceives that holding an evidentiary hearing will

not aid the court's analysis of whether the defendant is entitled to post -

conviction relief, . . . then an evidentiary hearing need not be granted." State v.

Marshall, 148 N.J. 89, 158 (1997).

      Here, the PCR judge correctly denied defendant's PCR petition as

untimely, and we discern no abuse of discretion in denying the petition without

an evidentiary hearing. Defendant's petition was filed in 2019, nineteen years

after the five-year filing deadline contained in Rule 3:22-12(a)(1) had passed.

The judge found defendant failed to show by competent evidence that the delay

                                                                             A-4548-19
                                       10
was due to excusable neglect. On this record, we are satisfied defendant also

failed to establish there was a reasonable probability that if his factual assertion

that he was unaware of his 1995 felony conviction were true, enforcement of the

time bar would result in a fundamental injustice. See State v. Milne, 178 N.J.

486, 492-93, 495 (2004) (finding "no compelling reason to relax the procedural

bar of Rule 3:22-12" where the defendant had "opportunities to assert his claims

in a timely fashion but failed to do so," "the State would be significantly

prejudiced if now forced to relitigate issues pertaining to crimes and a trial that

occurred nearly two decades ago," and the judiciary would be faced "with the

prospect of evaluating the propriety of a sixteen-year-old criminal conviction").

      Further, even if defendant was unaware of the conviction and its

immigration consequences until 2016 as he claimed, he failed to "file his petition

within one year . . . of his learning the 'factual predicate' that the conviction

would have adverse immigration . . . consequences." Brewster, 429 N.J. Super.

at 399. "If excusable neglect for late filing of a petition is equated with incorrect

or incomplete advice, long-convicted defendants might routinely claim they did

not learn about the deficiencies in counsel's advice on a variety of topics until

after the five-year limitation period had run." Id. at 400.

      Affirmed.


                                                                               A-4548-19
                                        11